Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 1 of 11 PageID #: 1



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------x

  THE TRUSTEES OF THE LOCAL 522 IND                                   Civil Action No. ~   `~—~ ~   ~~
  ROOFING AND SHEET METAL CRAFTS
  WELFARE FUND, AND THE TRUSTEES
  OF THE LOCAL 522 PENSION FUND -
  ROOFERS DIVISION,

                                              Plaintiffs,
                                                                      COMPLAINT

                    - against-

  B & A RESTORATION CONTRACTORS, INC.

                                              Defendant.

  ----------------------------------------------------------------x

          Plaintiffs, the Trustees of the Local 522 Pension Fund —Roofers Division and the

  Trustees of the Local 522 Ind. Roofing and Sheet Metal Crafts Welfare Fund (hereinafter

  "the Funds"), by their attorneys, Glanstein LLP, for their Complaint against Defendant B

  & A Restoration Contractors, Inc. (hereinafter "B & A" or "Defendant"), respectfully

  allege as follows:

                                     NATURE OF THE ACTION

            1.     This is an action ariszng under the Employee Retirement Income Security

  Act of 1974, as ai~lended, 29 U.S.C. § 1132 and 1145 et. seq. ("ERISA"), and the Labor

  Management Relations Act of 1947 ("LMRA"), 29 U.S.C. §§152 et. seq., brought by

  fiduciaries on behalf of employee benefit plans to enforce the provisions of a collective

  bargaining agreement, declarations of trust, other benefit plan documents including audit

  procedures, prior agreements between B & A and the Funds, as well as statlztory

  obligations imposed on B & A to submit to an audit of its books and records for the
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 2 of 11 PageID #: 2



   purpose of ensuring that B & A has complied with its obligations to make full and

   complete contributions to the Funds for employee fringe benefits. This action also seeks

   to compel payment of all delinquent amounts found due pursuant to the provisions of a

  collective bargaining agreement, the Funds' governing documents including their

  delinquency procedures, and applicable laws.

                                    JURISDICTION AND VENUE

          2.       The subject matter jurisdiction of this court is based on 29 U.S.C.

  §1132(a)(3), (d)(1), (e), (~, and (g); 29 U.S.C. §1145, and 29 U.S.C. §185. Venue is

  proper in this District pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

  and Section 301(a) of the LMRA, 29 U.S.C. ~ 185(a), because the Defendant maintains

  its pz~incipal offices in this District.

                                             PARTIES

          3.      Plaintiffs are the Trustees of jointly administered, multi-employer, Taft-

  Hartley benefit funds administered by an equal number of Trustees designated by a union

  and an equal number of Trustees designated by employers, established and maintained

  pursuant to Section 306(c)(5) of the Labor Management Relations Act, 29 U.S.C.

  § 186(c)(5). The Plaintiffs have been, at all materia] times hereto, fiduciaries as defined

  under ERISA, 29 U.S.C. § 1002(21)(A), and the Funds are "employee benefits plans" and

  "multi-employer plans" as defined under ERISA, 29 U.S.C. §§ 1002(3) and (37) ,which

  are maintained for the purpose of providing health, medical, severance and related

  benefits and retirement benefits to eligible participants and their benef ciaries. The Funds

  are administered and maintain their offices for the condtilct of business at Alicare, 333




                                                 2
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 3 of 11 PageID #: 3



   Westchester Avenue, White Plains, NY 10604. The Plaintiffs may maintain this action

  under 29 U.S.C.~~' 1132(d)(1)(e).

          4.      Upon information and belief, Defendant owns and operates a place of

  business located at 43 East Carl Street, Hicksville, NY 11801.

          5.      Upon information and belief, the Defendant is an employer engaged in an

  industry affecting commerce, as defined by ERISA, 29 U.S.C. § 1002 et. seq. and the

  LMR.A, 29 U.S.C. §~ 152(2), (6) and (7), who employs or has employed employees

  covered by a Collective Bargaining Agreement (hereinafter "Agreement") with Local

  Union 522, affiliated with the International Brotherhood of Teamsters, which is a labor

  organization within the meaning of the LMRA, 29 U.S.C. ~ 152(5), whereby Defendant

  is required to comply with requests to be audited and to make contributions to the Funds.

                    THE COILECTIVE BARGAINING AGREEMENT

         6.       At all relevant times. Defendant was and is a party to Agreements with

  Local Union 522, affiliated with the International Brotherhood of Teamsters (hereinafter

  "Local 522" or "Union"). The Agreements under which this action is brought were

  effective during the periods of time between January 1, 2013 through December 31, 2016

  and they covered the terms and conditions of employment for employees of Defendant

  represented by Local 522 who pez•formed roofing, sheet metal work, facade repair,

  restoration, cleaning, insulation, waterproofing and the replacement of worn, aged, or

  defective building envelope elements. Defendant was a party to these Agreements by

  virtue of its membership in the Roofing and Sheet Metal Crafts Institute, a contractors

  association which Defendant has been a member of without interruption since at least

  January 2001.
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 4 of 11 PageID #: 4



          7.      At all relevant times, the Agreements effective from July 2012-June 2018

  obligated the Defendazlt to contribute to the Funds so as to permit their employees

  covered by the Agreement to receive medical, health care, and retirement benefits

  through the Funds.

                  The Defendant had agreed to remit contributions in the manner prescribed

  by the Funds in accordance with the provisions in the Agreements.

         9.       The Funds are third-party beneficiaries of the Agreements and are

  operated pursuant to their respective governing documents, including Declarations of

  Trust and audit and delinquency procedures.

         10.      Effective July 1, 2012 through December 30, 2015, the Agreement

  required that contributions to the Local 522 Welfare Fund be made on behalf of the

  Defendant's employees covered by tl~e Agreement at the rate of 15.5% of the gross

  wages paid at rates effective during the term of the Agreement. Payments were to be

  remitted to the Funds' office on a weekly basis. Effective January 1, 2016 through July

  31, 2016 the 15.5% rate was suspended, then it resLlmed starting August 1, 2016 and

  continued through 2018.

         11.      The Agreements also require that contributions be made on behalf of each

  of the Defendant's employees covered by the Agreement in the relevant time period at

  the rate of .80 cents per man hour of labor per employee per week to the Local 522

  Pension Flmd.

         12.      The Trusts azld the Agreements provide that the Defendant must submit

  remittance reports containing the names of each employee, along with the periods each
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 5 of 11 PageID #: 5



  employee woxked, for which payment is being made in order to effectuate the provision

  of benefits by the Funds.

         13.      Defendant has also agz~eed in a 2008 court-ordered Stipulation of

  Settlement in the matter titled Byes eC. al. v. I3 & A Restoration Contr^acto~s, Inc., EDNY

  Case No. 06-CV-4831 (DLI) (JO); and in a 2013 Settlement Agreement with the Funds'

  Trustees in EDNY Case No. 12-CV-6098(JFB) (AKT), that it would "maintain payroll

  records reflecting the hours worked by its employees and the work they performed, and

  will promptly comply with any future requests to be audited in accord with the Funds'

  audit procedures, which are hereby incorporated."

         DEFENDANT'S FAILURE TO COMPLY WITH REQUESTS TO BE
            AUDITED AND TO PAY REQUIRED CONTRIBUTIONS

         14.      On or about April 30, 2019, the Funds' designated payroll auditor,

  Buchbinder Tunick & Co., cozltacted Defendant's accountant to obtain records required

  to commence an audit concerning the Employer's contributions to tl~e Funds fox the

  period of January 1, 2013 through December 31, 2016. The Funds' payroll auditor was

  told Defendant would not produce complete payroll and employment records for those

  years. Repeated attempts through December 2019 to obtain those records were rebuffed

  by Defendant.

         15.      The Funds' govezning documents require employers such as Defendant to

  remit to the Funds' office on a weekly basis, along with contributions, reports containing

  the names of each employee, along with the periods each employee worked, for which

  payment is being made in order for the Funds to provide benefits.

         16.      The funds' governing documents also provide that the Funds shall have

  the right to conduct periodic audits of ennployers' books and records, which must be



                                               5
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 6 of 11 PageID #: 6



  maintained in accordance with ERISA, in order to ensuze the correct amounts of

  contz•ibutions are being made to the Funds in accordance with their established policy.

         17.     Tl~e Funds' governing documents also provide, with respect to audits

  performed, that if an employer fails to make the required amounts of contributions for its

  employees, the employer may be responsible for the costs of the audit in addition to the

  unpaid contz•ibutions, interest thereon, and other costs and penalties associated with the

  recovery of the contributions and failure to make them iii a timely fashion.

         18.     Upon information and belief, B & A has employed workers in covered

  employment under the Agz•eements, as de~z~ed herein in Paragraph 6, for whom it was

  required to make contributions to the FLmds and it did not make the correct contributions.

         19.     Upon information and belief, B & A has failed to fully remit the correct

  amounts due and owing to the Funds fox all houz~s worked in covered employment under

  the Agreements, as required by tl~e Agreements, the Funds' governing documents, and

  applicable law.

         20.     Upon information and belief, based on the Defendant's prior history of

  underpaid contributions to the Local 522 Welfare Flmd during prior audits from January

  1, 2004 through December 31, 2007, and from January 1, 2007 through December 31,

  2009, Defendant has underpaid contributions on behalf of all its employees who were

  covered by the Agreement for the period from January 1, 2013 through December 31,

  2016, in the principal amount of $50,000. Such amount may be adjusted upon

  completion of the payroll audit which Defendant has refused to undertake with the

  Flmds' auditors.




                                               6
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 7 of 11 PageID #: 7



          21.     Upon information and belief, based on Defendant's prior history of

  underpaid contributions to the Local 522 Pension Fund during the prior audits from

   January 1, 2004 through December 31, 2007, and from January 1, 2007 through

  December 31, 2009, Defendant has underpaid the required contributions to the Local 522

  Pension Fund for the period commencing with January 1, 2013 through December 31,

   2016 on behalf of all its employees who were covered by the Agreements in the principal

   amount of $15,000. Such amount may be adjusted upon completion of the payroll audit

   which Defendant has refused to Lmdertake with the Funds' auditors.

          22.     The Funds have adopted procedures in accordance with ERISA that,

   because of injury to the Funds and participants caused by Defendant's failure to make

   contributions in a timely manner, require Defezldant to pay in addition to the unpaid

   contributions liquidated damages in the amount of twenty percent (20%) of the

   contributions due, monthly interest of l .5% on the unpaid contribtrtions to the date

  payment is made, reasozlable attorneys' fees and all costs of collection, including but not

  limited to expert fees aid costs incurred in prosecuting this lawsuit.

          23.     The Trusts provide that the failure of an employer to pay contributions

  required under tl~e Trusts is a violation of the Agreement and the Trusts.

          24.     During the pendancy of this lawsuit additional contributions from

   Defendant may become due and owing to the Funds in accordance with the terms of the

   Agreements and rules adopted by the Funds.

          25.     During the existence of the current 2018-2024 collective bargaining

   agreement and any successor agreement thereto, additional contributions will be required

   to be made by Defendant to the Funds.




                                                7
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 8 of 11 PageID #: 8



          26.     The TrusCs provide the Plaintiffs may bring an action pursuant to ERISA

  to enforce the Agreements, to compel and inspection and audit of an employer's books

  and records, and to recoup unpaid contributions due to the Funds, plus interest, damages,

  and attorneys" fees and costs.

          27.    B & A has willfully failed and or refused to comply with the Funds'

  repeated and numerous demands to conduct a corporate payroll audit of its books and

  records for the period January 1, 2013 through December 31, 2016.

          28.    B & A is legally obligated to allow the Plaintiffs or their appointed

  representatives to coziduct a filll and complete audit of the employer's corporate books

  and records, as well as remit all delinquent contributions amounts due the Funds

                         AS AND FOR A FIRST CAUSE OF ACTION

         29.     Plaintiffs hereby reassert the allegations contained in Paragraphs 1 through

  28 of this Complaint as if fully set forth herein.

         30.     By the above descz•ibed omissions and breaches of law, the Agreement,

  and the Funds' governing documents by the Defendant:

                 a.      The Plaintiffs as Tz•ustees of the Funds may be required to deny the

  employee-beneficiaries of the Funds for whom required contributions have not been

  made the benefits of the Welfare Fund, thereby causing such employee-beneficiaries

  substantial and irreparable damage.

                 b.      The Plaintiffs have and may provide to employees of Defendant

  benefits provided by the Funds despite the failure of Defendant to make required the

  contributions, thereby reducing the corpus of the Funds and endangering the rights of
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 9 of 11 PageID #: 9



  employee-beneficiaries of tl~e Funds on whose behalf contributions are being made, all to

  their substantial azld irreparable injul•y.

                          The Plaintiffs are entitled to an Order enforcing the terms of the

   Agreements, the Funds' governing documents and procedures, and the prior Settlements

   Agreements with B & A, and directing compliance with requests to B & A to be audited

   for the entire period between January 1, 2013 through December 31, 2016, as well as any

  other desired period thereafter, in order to determine the precise contribution amounts

  dtze to the FLmds, plus intez~est and liquidated damages thereon.

                  d.      The Plaintiffs are entitled to a Judgment in the amount of past due

  contributions, in the principal amount of at least $65,000, plus Plaintiffs' reasonable

  attorneys' fees, interest, liquidated damages, costs and expenses of this action as provided

   for under the Fluids' trust documents, and ERISA, 29 U.S.C. ~ 1132(g).

                  AS AND FOR A SECOND AND SEPARATE CAUSE OF ACTION

          31.     Plaintiffs repeat the allegations of the first cause of action set forth in

  Paragraphs 1 through 30 above.

          32.     As a result of Defendant's failure to comply with the request to be audited,

   and to make all required contributions, the Funds have suffered and will continue to

   suffer immediate, continuing, and irreparable injury, loss, and damage unless Defendant

  is ordered to specifically perform all obligations on Defendant's part required to be

  performed under the Agreement, the Funds' governing documents, and its prior

   Settlement Agreements with the Funds, and is restrained from failing to continue to

  perform as required.




                                                  9
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 10 of 11 PageID #: 10



                                   ~R    UEST FOR RELIEF

           WHEREFORE, Plaintiffs request that judgment be entered in favor of Plaintiffs

    and against Defendant, as required by ERISA, 29 U.S.C. § 1132(g)(2) and under the

    terms of the Funds' governing documents, as follows:

                   A.      Ordering Defendant to collect and provide access to any and all

    corporate books and records necessary and appropriate for Plaintiffs and/or their

    designated representatives to make a determination of all delinquent contributions due

    and owing to the Funds,

                   B.      Judgment for all unpaid contributions to the Funds for the period

    January 1, 2013 through December 31, 2016, estimated to be in the amount of at least

    $65,000, plus liquidated damages thereon; monthly accrued interest continuing until entry

    of judgment, audit fees once azz audit is completed, any further contributions owed, as

    well as all costs of collection including but not limited to the costs of filing suit, and

    reasonable attorneys' fees in the sum of at least $10,000 or such other amount as the

    court determines is just;

                   C.      Judgz~~ent for such additional contributions, as may be determined

    to be justly due and owed to the Funds during the pendency of this action, and before

    final judgment is entered, along with:

                                    statutory liquidated damages;

                            2.      statutory interest;

                            3.      an Order enjoining Defendant from further violating and

    specifically requiring it to perform and continue to perform all obligations pursuant to the




                                                   10
Case 2:20-cv-00440-GRB-AYS Document 1 Filed 01/27/20 Page 11 of 11 PageID #: 11



   Agreement, ERISA, Defendant's prior Settlement Agreements with the Funds, and the

   Funds' governing documents to make the required monthly contributions;

                         4.     Ordering Defendant to pay all audit and court costs;

                                Granting Plaintiffs leave to apply for such additional

   judgments and/or orders as may be necessary and proper for contributions due and owing

   to the Plaintiffs as may be determined following its review of Defendant's complete

   books and records; and

                         6.     such additional and further relief as the Court deems just

    and proper.

    Dated:   New Yorl<, New York
             January 27, 2020


                                        GLANSTEIN LLP


                                        David M. Glanstein (DG 3509)
                                        711 Third Avenue —17t>> Floor
                                        New York, NY 10017
                                        Tel: (212) 370-5100
                                        Fax: (212) 697-6299
                                        Email: david@glansteinllp.com

                                        A ttorneys fog° Plaintiffs




                                               11
